EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 20 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of independent claim 1 comprising inter alia, the combination track is configured to slidably receive a camera device through the first section and into the bore and slidably receive a tissue manipulation device through the second section and into the action area such that the camera device is positioned below the tissue manipulation device, the camera device and the tissue manipulation device are configured to be inserted into the cannula independent from each other, and the camera device and the tissue manipulation device are configured to be moved independently from each other within the cannula, and the base member includes a first mating feature having at least one protuberance configured to engage with a second mating feature on the tissue manipulation device such that the tissue manipulation device is freely slidable within the base member, the at least one protuberance being axially defined within the base member and positioned away from the action area.
Further, the prior art of record does not teach or otherwise render obvious the invention of independent claim 14 comprising inter alia the combination track slidably receives the camera device through the first section and into the bore and slidably receives the tissue manipulation device through the second section and into the action area via the sliding feature such that the camera device is positioned below the tissue manipulation device and the camera device and the tissue manipulation device are independently moveable relative to each other within the cannula, and the base member includes a first mating feature having at least one protuberance configured to engage with a second mating feature on the tissue manipulation device such that the tissue manipulation device is freely slidable within the base member, the at least one protuberance being axially defined within the base member and positioned away from the action area.
Mirza et al. teaches wherein the base member includes a combination track including a first section and a second section, the first section being a circular opening through the base member into the bore and the second section being located above the first section and being an opening into an action area outside of the bore and radially between the edges of the sidewall the first section and the second section are interconnected to form one opening (FIG. 4, 5, 10, 11D, para [0111],[0142]), the second section of the combination track extending between axial end faces of the base member and defining an opening between a radially inner edge of a wall of the base member and a radially outer edge of the wall of the base member (FIG. 4, 5, 10, 11D), wherein the combination track is configured to slidably receive a camera device (endoscope, FIG. 20,21) through the first section and into the bore and slidably receive a tissue manipulation device (190, FIG. 18A) through the second section and into the action area such that the camera device is positioned below the tissue manipulation device (FIG. 20).  However, Mirza et al. does not teach the camera device and the tissue manipulation device are configured to be inserted into the cannula independent from each other, and the camera device and the tissue manipulation device are configured to be moved independently from each other within the cannula.  Therefore Mirza et al. does not meet all of the limitations of the currently pending claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 and 14 are allowable. Claims 9-13 and 17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of species a-g, as set forth in the Office action mailed on 12/06/2018, is hereby withdrawn and claims 9-13 and 17 hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Claim 20, directed to the invention(s) of group II does not require all the limitations of an allowable product claim, and will NOT been rejoined.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795